     Case 4:20-cv-00080-MW-MAF Document 18-1 Filed 04/15/20 Page 1 of 7




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

GREGORY A. LADELE, D.O.,

      Plaintiff,

v.                                      Case No. 4:20-cv-00080-MW-MAF

MHM HEALTH PROFESSIONALS, LLC,
f/k/a MHM HEALTH PROFESSIONALS, INC.

     Defendant.
___________________________________/

                   MHM HEALTH PROFESSIONALS, LLC’S
                     RULE 26(a)(1)(A) DISCLOSURES

      Defendant MHM Health Professionals, LLC (“MHMHP”), by and

through its undersigned counsel, hereby serves its disclosures pursuant to

Rule 26(a)(1). MHMHP reserves the right to modify or supplement these

disclosures as discovery progresses.

26(a)(1)(A)(i):    Individuals Likely to Have Discoverable Information
                   That Defendant May Use to Support Its Defenses:

      1.    Gregory A. Ladele
            c/o Marie A. Mattox
            MARIE A. MATTOX, P.A.
            203 North Gadsden Street
            Tallahassee, FL 32301
            (850) 641-8988
            Has knowledge regarding Plaintiff’s employment, termination
            and allegations contained in the Amended Complaint.
Case 4:20-cv-00080-MW-MAF Document 18-1 Filed 04/15/20 Page 2 of 7




 2.    Tamara Taylor
       c/o Catherine H. Molloy
       GREENBERG TRAURIG, P.A.
       101 E. Kennedy Blvd., Suite 1900
       Tampa, FL 33602
       molloyk@gtlaw.com
       (813) 318-5710
       Has knowledge regarding Plaintiff’s employment, termination
       and allegations contained in the Amended Complaint.

 3.    Lisa Lynch
       c/o Catherine H. Molloy
       GREENBERG TRAURIG, P.A.
       101 E. Kennedy Blvd., Suite 1900
       Tampa, FL 33602
       molloyk@gtlaw.com
       (813) 318-5710
       Has knowledge regarding Plaintiff’s employment, termination
       and allegations contained in the Amended Complaint.

 4.    Victoria Love
       c/o Catherine H. Molloy
       GREENBERG TRAURIG, P.A.
       101 E. Kennedy Blvd., Suite 1900
       Tampa, FL 33602
       molloyk@gtlaw.com
       (813) 318-5710
       Has knowledge regarding Plaintiff’s employment, termination
       and allegations contained in the Amended Complaint.

 5.    Priscilla Roberts
       c/o Catherine H. Molloy
       GREENBERG TRAURIG, P.A.
       101 E. Kennedy Blvd., Suite 1900
       Tampa, FL 33602
       molloyk@gtlaw.com
       (813) 318-5710
       Has knowledge regarding Plaintiff’s employment, termination
       and allegations contained in the Amended Complaint.


                                2
Case 4:20-cv-00080-MW-MAF Document 18-1 Filed 04/15/20 Page 3 of 7
Case 4:20-cv-00080-MW-MAF Document 18-1 Filed 04/15/20 Page 4 of 7
    Case 4:20-cv-00080-MW-MAF Document 18-1 Filed 04/15/20 Page 5 of 7




      16.   Dr. Pablo Lomangcolob
            c/o Catherine H. Molloy
            GREENBERG TRAURIG, P.A.
            101 E. Kennedy Blvd., Suite 1900
            Tampa, FL 33602
            molloyk@gtlaw.com
            (813) 318-5710
            Has knowledge regarding Plaintiff’s employment and allegations
            contained in the Amended Complaint.

      17.   All individuals identified in Plaintiff’s Rule 26(a)(1)(A) Disclosure

      18.   All individuals identified by Plaintiff during the course of discovery

      19.   All individuals identified by Defendant during the course of
            discovery.

26(a)(1)(A)(ii):   Documents, Data Compilations, and Tangible Things
                   in the Possession, Custody, or Control of Defendant
                   That It May Use to Support Its Defenses:

      1.    Plaintiff’s personnel file with MHMHP;

      2.    All documents received via Chapter 119, Fla. Stat. public records
            requests and/or Freedom of Information Act requests;

      3.    MHMHP’s Employee Handbook & Code of Business Conduct;
            and

      4.    All documents produced in discovery.

26(a)(1)(A)(iii): Computation of Categories of Damages:

      MHMHP reserves the right to seek its attorneys’ fees and costs
attendant to the defense of this case under any available statutory
provisions. The amount of fees that may be claimed is currently unknown.

26(a)(1)(A)(iv): Insurance Disclosure:



                                        5
    Case 4:20-cv-00080-MW-MAF Document 18-1 Filed 04/15/20 Page 6 of 7




      MHMHP will make available for inspection and copying any insurance
agreement under which an insurance business may be liable to satisfy all or
part of a possible judgment in the action or to indemnify or reimburse for
payments made to satisfy the judgment.
                                        Respectfully submitted,




                                         Richard C. McCrea, Jr.
                                         Florida Bar No. 351539
                                         Email: mccrear@gtlaw.com
                                         Catherine H. Molloy
                                         Florida Bar No. 33500
                                         Email: molloyk@gtlaw.com
                                         Cayla M. Page
                                         Florida Bar No. 1003487
                                         Email: pagec@gtlaw.com
                                         GREENBERG TRAURIG, P.A.
                                         101 E. Kennedy Boulevard
                                         Suite 1900
                                         Tampa, Florida 33602
                                         (813) 318-5700 – Telephone
                                         (813) 318-5900 – Facsimile
                                         Attorneys for Defendant

                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on April 15, 2020, the foregoing document

was sent electronically to:

                            Farnita Saunders Hill
                            Marie A. Mattox, P.A.
                         203 North Gadsden Street
                         Tallahassee, Florida 32301
                           farnita@mattoxlaw.com
                          jervonie@mattoxlaw.com
                         michelle2@mattoxlaw.com


                                     6
Case 4:20-cv-00080-MW-MAF Document 18-1 Filed 04/15/20 Page 7 of 7




                                         Attorney




                                7
